ON MOTION

ORDER

Leonard M. Machulas moves for reconsideration of the court’s April 9, 2009 order dismissing his petition for review for failure to submit a Fed. Cir. R. 15(c) statement concerning discrimination.
Machulas has now submitted the Rule 15(c) form.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted, the mandate is recalled, and the petition for review is reinstated.
(2) The Department of the Air Force should calculate the due date for its brief from the date of filing of this order.